    Case 4:12-cv-00239-MW-CAS Document 310 Filed 02/05/19 Page 1 of 11




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                           Tallahassee Division

                         Case No: 4:12-cv-239-MW/CAS


PRISON LEGAL NEWS,                                     )
a project of the HUMAN RIGHTS DEFENSE CENTER, )
a not-for-profit, Washington charitable corporation,   )
                                                       )
       Plaintiff,                                      )
                                                       )
v.                                                     )
                                                       )
                  1
MARK S. INCH , in his official capacity as             )
Secretary of the Florida Department of Corrections,    )
                                                       )
       Defendant.                                      )
                                              ________ )

      PLAINTIFF’S MOTION TO DETERMINE ENTITLEMENT TO
                ATTORNEYS’ FEES AND EXPENSES
                             and
              MEMORANDUM ON TAXABLE COSTS

      Plaintiff Prison Legal News (PLN), by and through undersigned counsel and

pursuant to the bifurcated procedure outlined in Local Rule 54.1, hereby moves for

a determination of its entitlement to attorneys’ fees and expenses. After four years

of hard-fought district court litigation, PLN prevailed on its Due Process claim when

this Court found that the Florida Department of Corrections (FDC) had systemically



1
 Pursuant to Fed. R. Civ. P. 25(d), Mark S. Inch has been substituted for Julie Jones
as the new Secretary of the Florida Department of Corrections.
     Case 4:12-cv-00239-MW-CAS Document 310 Filed 02/05/19 Page 2 of 11




violated PLN’s Due Process rights and entered an injunction requiring FDC to

provide proper notice to PLN when censoring its publications. After four more years

of appellate litigation, that injunction was affirmed on appeal. The injunction

unquestionably changed the legal relationship between the parties and therefore

renders PLN a prevailing party entitled to attorneys’ fees under 42 U.S.C. § 1988.

Although PLN did not prevail on its First Amendment claim, that does not defeat

PLN’s prevailing party status; binding caselaw makes clear that success on any claim

is sufficient.   Thus, eight years after filing this case, Plaintiff now seeks a

determination of its entitlement to attorneys’ fees and expenses under 42 U.S.C. §

1988. PLN also requests that the Court approve taxable costs in PLN’s favor. In

support, Plaintiff states the following.

                       Factual and Procedural Background

      PLN is the publisher of the criminal justice magazine Prison Legal News.2 It

has incarcerated subscribers in most state correctional systems, including Florida’s.

In November 2011, PLN filed its initial Complaint in the Southern District of

Florida. ECF 1. The Complaint accused the FDC of censoring Prison Legal News—

i.e., impounding it and not delivering it to its intended subscribers in prison—



2
  Plaintiff is only including the procedural history that is relevant to this motion to
determine entitlement. Other facts, which may help explain the work PLN’s
attorneys performed, may be included in future pleadings in support of the amount
of fees, if necessary.
                                      Page 2 of 11
    Case 4:12-cv-00239-MW-CAS Document 310 Filed 02/05/19 Page 3 of 11




because the magazine contained advertisements for certain services. The Complaint

also accused FDC of failing to notify PLN of each impoundment, thereby depriving

PLN of the ability to challenge the censorship. PLN asserted a First Amendment

claim based on the censorship and a Due Process claim for the failure to provide

notice. Shortly thereafter, PLN filed an Amended Complaint dropping certain

defendants and adding two private corrections companies as defendants. ECF 14.

Eventually, the private defendants were dismissed from the case through settlement.

      Upon Defendant’s Motion and over PLN’s objection, venue was transferred

to the Northern District of Florida in April 2012. ECF 46. Cross motions for

summary judgment were denied in August 2014, ECF 195, and a three-day bench

trial was held in January 2015. ECF 235, 236, 247. This Court issued an Order on

PLN’s claims in August 2015, ECF 251, then an Amended Order on October 5,

2015. ECF 279.

      The Court ruled in the FDC’s favor on the First Amendment claim, finding

that PLN had failed to show that the censorship of Prison Legal News was not

reasonably related to legitimate penological interests.   Id. at 52.   However, this

Court ruled in PLN’s favor on the Due Process claim, finding that FDC had either

failed to provide notice at all or failed to provide sufficient notice to PLN for a

substantial number of magazine impoundments, conduct that amounted to a

“systemic failure” that was “disregarded by FDOC administrators.” Id. at 58. This


                                    Page 3 of 11
     Case 4:12-cv-00239-MW-CAS Document 310 Filed 02/05/19 Page 4 of 11




Court concluded that FDC would continue with these notice failures going forward

“absent interjection by this Court.” Id. at 63. Thus, the Court entered a judgment

stating:

      Prison Legal News successfully proved that the Florida Department of
      Corrections has violated its right to due process under the Fourteenth
      Amendment. Prison Legal News has also shown that the Florida
      Department of Corrections’ current censorship practices will continue
      to deprive Prison Legal News of due process of law.

      Accordingly, the Florida Department of Corrections is permanently
      enjoined from censoring Prison Legal News’ written communications
      without due process of law. To comply with due process of law, this
      permanent injunction modifies the Florida Department of Corrections’
      current notification procedures as follows:

Id. at 64. The Court went on to explain that the FDC must 1) notify PLN every time

it impounds a written communication from PLN, 2) specify the portion of the rule

that was alleged to be violated, and 3) inform PLN if the reason for the impoundment

changes. Id. The Court entered a permanent injunction, and judgment was entered

accordingly. ECF 280.

      PLN then appealed the resolution of the First Amendment claim, and the FDC

cross-appealed the resolution of the Due Process claim. The Eleventh Circuit

affirmed in all respects. Prison Legal News v. Sec'y, Fla. Dep't of Corr., 890 F.3d

954 (11th Cir. 2018). With respect to the Due Process claim, the Eleventh Circuit

noted the “remarkable failure rate” regarding FDC’s notices to PLN, and held that

this Court did not abuse its discretion in issuing the injunction. Id. at 977. PLN then


                                     Page 4 of 11
     Case 4:12-cv-00239-MW-CAS Document 310 Filed 02/05/19 Page 5 of 11




sought certiorari from the U.S. Supreme Court, which was denied. Prison Legal

News v. Jones, No. 18-355, 2019 WL 113111 (U.S. Jan. 7, 2019).

                                     Argument

                  PLN Is Entitled to Attorneys’ Fees and Expenses

      PLN is entitled to attorneys’ fees and expenses because it is a “prevailing

party” under 42 U.S.C. § 1988. “The touchstone of the prevailing party inquiry . . .

is the material alteration of the legal relationship of the parties in a manner which

Congress sought to promote in the fee statute.” Sole v. Wyner, 551 U.S. 74, 82

(2007) (quotation/citation omitted).      The Supreme Court has explained that

“plaintiffs may be considered ‘prevailing parties’ for attorney’s fees purposes if they

succeed on any significant issue in litigation which achieves some of the benefit the

parties sought in bringing suit.” Farrar v. Hobby, 506 U.S. 103, 109 (1992)

(quotations/citations omitted; emphasis added). See also Texas State Teachers Ass’n

v. Garland Indep. Sch. Dist. (“Garland”), 489 U.S. 782, 791 (1989) (“A prevailing

party must be one who has succeeded on any significant claim affording it some of

the relief sought . . . .”); Smalbein ex rel. Estate of Smalbein v. City of Daytona

Beach, 353 F.3d 901, 905 (11th Cir. 2003) (prevailing party status satisfied by “a

situation where a party has been awarded by the court at least some relief on the

merits of his claim.”).




                                     Page 5 of 11
     Case 4:12-cv-00239-MW-CAS Document 310 Filed 02/05/19 Page 6 of 11




      PLN unquestionably satisfies the prevailing party standard here. This Court

found that PLN’s Due Process rights had been systemically violated, issued a

permanent injunction requiring the FDC to provide proper notice to PLN, and

entered judgment in PLN’s favor on this issue. The injunction clearly and materially

altered the legal relationship between PLN and the FDC, and PLN achieved a benefit

sought in this litigation: consistent notice and the ability to appeal the impoundment

of its magazine.

      Any potential counterarguments are meritless. First, losing on other claims

does not defeat prevailing party status. McQueary v. Conway, 614 F.3d 591, 603

(6th Cir. 2010) (“A plaintiff crosses the threshold to ‘prevailing party’ status by

succeeding on a single claim, even if he loses on several others . . . .”). See also

Hensley v. Eckerhart, 461 U.S. 424, 434 (1983) (noting that a plaintiff can be

“deemed ‘prevailing’ even though he succeeded on only some of his claims for

relief.”). PLN is still a prevailing party in this action, even though it did not prevail

on its First Amendment claim.

       Similarly, prevailing party status is not defeated by a lack of success, as the

Supreme Court has held that “the prevailing party inquiry does not turn on the

magnitude of the relief obtained.” Farrar, 506 U.S. at 103 (holding that even a

nominal damage award is sufficient to confer prevailing party status). Rather, “the

degree of the plaintiff’s success in relation to the other goals of the lawsuit is a factor


                                       Page 6 of 11
     Case 4:12-cv-00239-MW-CAS Document 310 Filed 02/05/19 Page 7 of 11




critical to the determination of the size of a reasonable fee, not to eligibility for a fee

award at all.” Garland, 489 U.S. at 790 (emphasis added). See also Dillard v. City

of Greensboro, 213 F.3d 1347, 1354 (11th Cir. 2000) (“Nor does the plaintiff need

to obtain relief to the extent demanded; getting something suffices to authorize an

award of fees.”). Thus, although PLN did not prevail on every claim in the lawsuit,

it is plainly entitled to fees because of the injunction obtained on the Due Process

claim.

         Further, this was not a mere technical victory; the Due Process claim was

significant. Notice and an opportunity to be heard have been the cornerstone of

procedural due process “[f]or more than a century.” Hamdi v. Rumsfeld, 542 U.S.

507, 533 (2004) (citations/quotations omitted). Without proper notice, PLN has no

way of determining whether its publications are reaching their intended recipients,

and no way of ensuring that the impoundments are proper under FDC’s own rule.

In short, compliance with Due Process is critical for compliance with the First

Amendment. But even if the issue were not significant, PLN would still be a

prevailing party, as even success on a minor issue is sufficient to confer prevailing

party status. Garland, 489 U.S. at 791 (rejecting the notion that the issue on which

success is predicated must be “central” or “primary”).

         In sum, the only question presented by this motion is whether PLN is a

prevailing party and therefore entitled to attorneys’ fees. If this motion is granted,


                                       Page 7 of 11
     Case 4:12-cv-00239-MW-CAS Document 310 Filed 02/05/19 Page 8 of 11




Defendant can contest the amount of fees that should be awarded in future briefing,

but those arguments have no place here.3 As long as Plaintiff has “succeeded on any

significant issue in litigation which achieve[d] some of the benefit the parties sought

in bringing suit, the plaintiff has crossed the threshold to a fee award of some kind.”

Garland, 489 U.S. at 791–92 (quotations/citations omitted; brackets in original).

                     Taxable Costs Should Be Awarded to PLN

      PLN also requests that the Court approve the taxable costs listed in PLN’s

forthcoming Bill of Costs filed with the Clerk.4 Taxable costs “should be allowed

to the prevailing party.” Fed. R. Civ. P. 54(d)(1). To be a prevailing party,

      [a] party need not prevail on all issues to justify a full award of costs,
      however. Usually the litigant in whose favor judgment is rendered is
      the prevailing party for purposes of rule 54(d).... A party who has
      obtained some relief usually will be regarded as the prevailing party
      even though he has not sustained all his claims.... 10 Wright & Miller,
      supra, § 2667, p. 129–130. Cases from this and other circuits
      consistently support shifting costs if the prevailing party obtains
      judgment on even a fraction of the claims advanced.

Head v. Medford, 62 F.3d 351, 354 (11th Cir. 1995) (quoting United States v.

Mitchell, 580 F.2d 789, 793–94 (5th Cir. 1978)). A district court has discretion to

award taxable costs even in cases where limited success was achieved. See Lipscher



3
 To be clear, Plaintiff does not concede that its fees should be significantly reduced,
as the two claims were inextricably intertwined.

4
 Pursuant to Local Rule 54.2(A), a party may submit a memorandum in support of
a bill of costs.
                                     Page 8 of 11
     Case 4:12-cv-00239-MW-CAS Document 310 Filed 02/05/19 Page 9 of 11




v. LRP Publications, Inc., 266 F.3d 1305, 1321 (11th Cir. 2001) (no abuse of

discretion to award costs to party who received only nominal damages).

      Here, just as success on one claim renders PLN a prevailing party for

attorneys’ fees, it also confers prevailing party status for purposes of taxable costs.

Although PLN did not prevail on its First Amendment claim, the Court should

exercise its discretion and award costs to PLN so as to vindicate the purpose of the

attorneys’ fees statute.

      In the alternative, the allocation of costs can be determined simultaneously

with fees and expenses. If PLN is determined to be a prevailing party for attorneys’

fees and expenses, the next step would be to determine an appropriate award. At

that point, the determination of taxable costs can be integrated with the award of

attorneys’ fees and expenses.

                                     Conclusion

      PLN respectfully requests the Court to grant this Motion and find that PLN is

entitled to attorneys’ fees and expenses and to taxable costs for this action.




                                      Page 9 of 11
    Case 4:12-cv-00239-MW-CAS Document 310 Filed 02/05/19 Page 10 of 11




      Certificate of Counsel. Pursuant to Local Rule 7.1(B), N.D. Fla., Plaintiff’s

counsel has conferred with Defendant’s Counsel regarding this motion by sending

an initial email on January 9, 2019. Defendant initially indicated that he opposes the

relief sought herein. Plaintiff’s counsel made further attempts at conferring by

sending follow-up emails on January 17, January 24, and January 30. Defendant’s

counsel indicated a final position would be provided by February 1, but to date no

response has been received.

      Word Count. Pursuant to Local Rule 7.1(F), N.D. Fla., the word count of

this Motion is 2,013 words.




Respectfully submitted,

Dante P. Trevisani                      Sabarish Neelakanta
Fla. Bar No. 72912                      Fla. Bar No. 26623
dtrevisani@floridajusticeinstitute.or   Human Rights Defense Center
g                                       P.O. Box 1151
Florida Justice Institute, Inc.         Lake Worth, FL 33460
3750 Miami Tower                        561.360.2523 Office
100 S.E. Second Street                  866.735.7136 Fax
Miami, FL 33131-2309                    E-Mail:
T. 305.358.2081                         sneelakanta@humanrightsdefensecenter.or
F. 305.358.0910                         g

Benjamin James Stevenson
Fla. Bar. No. 598909
ACLU Found. of Fla.
P.O. Box 12723
Pensacola, FL 32591-2723
                                    Page 10 of 11
    Case 4:12-cv-00239-MW-CAS Document 310 Filed 02/05/19 Page 11 of 11




T. 786.363.2738
F. 786.363.1985
bstevenson@aclufl.org




                                              By:   s/ Dante P. Trevisani
                                                    Dante P. Trevisani
                                                    Counsel for Prison Legal News


                               Certificate of Service

      I HEREBY CERTIFY that I electronically filed today, February 5, 2019 the

foregoing with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to all persons registered for this case on the following

service list, including opposing counsel.



                                              By:   s/ Dante P. Trevisani
                                                    Dante P. Trevisani




                                    Page 11 of 11
